Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 15, 2009                                                                                                   Marilyn Kelly,
                                                                                                                     Chief Justice

  136029 & (21)(25)                                                                                     Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
  SEVELTA W. LOFTON,                                                                                    Stephen J. Markman
           Plaintiff-Appellee,                                                                          Diane M. Hathaway,
                                                                                                                          Justices
  v                                                                  SC: 136029
                                                                     COA: 277845
                                                                     WCAC: 01-000331
  AUTOZONE, INC., and EMPLOYERS
  INSURANCE COMPANY OF WAUSAU,
           Defendants-Appellants,
  and
  SECOND INJURY FUND (DUAL
  EMPLOYMENT PROVISIONS),
            Defendant-Appellee.

  _________________________________________/

         By order of October 1, 2008, this Court vacated the decision of the Workers’
  Compensation Appellate Commission (WCAC) mailed April 4, 2007, and remanded this
  case to the Board of Magistrates for reconsideration in light of Stokes v Chrysler LLC,
  481 Mich 266 (2008), with instruction that the magistrate assigned to the case take
  additional proofs upon request of either party and issue a decision. This Court retained
  jurisdiction. On order of the Court, the assigned magistrate having subsequently presided
  over an evidentiary hearing and having submitted a new decision in accordance with this
  Court’s instructions, we REMAND this case to the WCAC for review of any challenges
  the parties may have to the magistrate’s decision pursuant to the standard of review
  established in MCL 418.861a. The motion for leave to file brief amicus curiae is
  GRANTED.

        We do not retain jurisdiction.

        KELLY, C.J., and WEAVER and HATHAWAY, JJ., would grant leave to appeal.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 15, 2009                       _________________________________________
         0708                                                                   Clerk